Case: 15-15594   Date Filed: 05/09/2017   Page: 1 of 6


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 15-15594
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 8:15-cv-00608-JDW-TGW



SHERRIE HAMPTON-MUHAMED,

                                                          Plaintiff-Appellant,

                                 versus

JAMES B. NUTTER & COMPANY,
BRUCE HUEY,
VP,
AL PITZNER,
VP Compliance,
RONALD R. WOLFE & ASSOCIATES, P.L.,
ANDREA D. PIDALA,
Esquire, et al.,

                                                       Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                    ________________________

                             (May 9, 2017)
              Case: 15-15594     Date Filed: 05/09/2017   Page: 2 of 6


Before WILSON, JULIE CARNES and BLACK, Circuit Judges.

PER CURIAM:

      Sherrie Hampton-Muhamed, proceeding pro se, appeals the Northern

District of Georgia (“NDGA”) district court’s order transferring her case to the

Middle District of Florida (“MDFL”), and the MDFL district court’s eventual

dismissal of her amended complaint for failure to state a claim. She brought the

complaint against loan servicer/lender James B. Nutter & Company (Nutter &

Company) and four individual Nutter & Company officers (the Individual Nutter

Defendants), the law firm of Ronald R. Wolfe & Associates (RRW), and sixteen

individual RRW attorneys (the Individual RRW Defendants), for violations of the

Fair Debt Collection Practices Act, 15 U.S.C § 1692 et seq. (FDCPA), and the Real

Estate Settlement Procedures Act, 12 U.S.C. § 2601 et seq. (RESPA).

      Her claims primarily relate to the defendants’ attempt to foreclose on a

Florida property that had been owned by Hampton-Muhamed’s brother, who is

now deceased. The district courts concluded, among other things, that the

foreclosure action was not “debt collection” subject to the FDCPA, that her claims

based on letters sent to her before the foreclosure action began were time barred,




                                         2
                 Case: 15-15594        Date Filed: 05/09/2017        Page: 3 of 6


and that she lacked standing to sue under RESPA because she was not a party to

her brother’s promissory note with Nutter & Company. After review, 1 we affirm.

                                        I. DISCUSSION

A. Transfer

       Under 28 U.S.C. § 1404(a), a district court may transfer any civil action to

any other district where the case might have been brought, or to any district to

which all parties have consented, “in the interest of justice,” and “[f]or the

convenience of parties and witnesses.” Here, the NDGA court properly

determined that the case could have been brought in the MDFL. 28 U.S.C.

§§ 1404(a), 1391(b). Various facts support the NDGA court’s decision to transfer

the case. The NDGA court did not have jurisdiction over the Individual RRW

Defendants; the property itself is in Florida and the foreclosure proceedings are in

Florida; the majority of witnesses and relevant documents are in Florida; and the

MDFL is more convenient than the NDGA for RRW and the Individual RRW

Defendants. In addition, Hampton-Muhamed did not raise her arguments

regarding travel restrictions in the NDGA court, and her amended complaint shows

that she traveled to Florida at least twice for hearings related to the foreclosure.

The NDGA court did not commit a clear abuse of discretion in transferring the
       1
          We review a district court’s decision to transfer a case for “a clear abuse of discretion.”
Ross v. Buckeye Cellulose Corp., 980 F.2d 648, 654 (11th Cir. 1993). We review de novo the
district court’s grant of a motion to dismiss under Fed. R. Civ. P. 12(b)(6) for failure to state a
claim, accepting the allegations in the complaint as true and construing them in the light most
favorable to the plaintiff. Glover v. Liggett Group, Inc., 459 F.3d 1304, 1308 (11th Cir. 2006).
                                                  3
               Case: 15-15594      Date Filed: 05/09/2017   Page: 4 of 6


case to the MDFL. See Manuel v. Convergys Corp., 430 F.3d 1132, 1135 n.1 (11th

Cir. 2005) (setting forth nine factors to be considered in deciding whether to

transfer a case, including the convenience of the witnesses, the locus of operative

facts, and trial efficiency and the interest of justice).

B. Dismissal for Failure to State a Claim

       Hampton-Muhamed has not meaningfully challenged the basis upon which

the district court concluded her amended complaint failed to state a claim under the

FDCPA. To the extent her brief can be liberally construed to do so, the district

court properly dismissed Hampton-Muhamed’s complaint for failure to state a

claim, and leave to amend would have been futile. See Tannenbaum v. United

States, 148 F.3d 1262, 1263 (11th Cir. 1998) (holding a pro se plaintiff’s pleadings

are to be liberally construed).

       Hampton-Muhamed’s complaint is deficient with respect to her allegations

regarding the foreclosure proceedings because, except with respect to § 1692f(6),

foreclosing on a mortgage of real property is not subject to the FDCPA. See 15

U.S.C. § 1692a(6) (including enforcers of security interests within the definition of

“debt collector” only for the purposes of § 1692f(6)); see also Ho v. ReconTrust

Company, NA, 840 F.3d 618, 621–22 (9th Cir. 2016). The rest of Hampton-

Muhamed’s claims were also properly dismissed. Her allegations about activities

that occurred more than one year prior to the time she filed her initial complaint,


                                             4
              Case: 15-15594      Date Filed: 05/09/2017    Page: 5 of 6


November 5, 2013, are time-barred—including allegations pertaining to the letters

sent to her. See 15 U.S.C. § 1692k(d) (providing one-year statute of limitations for

claims under the FDCPA). As to any claims about the changed locks, abandoned

stickers and resulting property damage on the Florida house, she alleged those acts

were done by a third party, not any of the named defendants. Undisputed facts in

her own complaint show that Nutter & Company did not direct the third party to do

anything except to check the outside of the property. Thus, she failed to allege any

facts that any defendant was responsible for changing the locks or damage to the

property. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.”

(emphasis added)).

      In addition, the district court did not err by failing to sua sponte offer

Hampton-Muhamed the opportunity to amend her complaint. She had already

amended the complaint once and did not seek leave to amend a second time. Cf.

Wagner v. Daewoo Heavy Indus. Am. Corp., 314 F.3d 541 (11th Cir. 2002) (en

banc) (“A district court is not required to grant a plaintiff leave to amend his

complaint sua sponte when the plaintiff, who is represented by counsel, never filed

a motion to amend nor requested leave to amend before the district court.”).

Though she was not represented by counsel, leave to amend claims related to the


                                           5
                Case: 15-15594   Date Filed: 05/09/2017    Page: 6 of 6


mortgage foreclosure would be futile because Hampton-Muhamed has indicated no

additional facts she would have pled that would have changed the result. See

Cockrell v. Sparks, 510 F.3d 1307, 1310 (11th Cir. 2007) (“Leave to amend a

complaint is futile when the complaint as amended would still be properly

dismissed . . . .”).

       Hampton-Muhamed did not appeal dismissal of her claims against the

Individual RRW Defendants, nor did she raise RESPA arguments in her initial

brief. Accordingly, she has abandoned those issues. Timson v. Sampson, 518 F.3d
870, 874 (11th Cir. 2008) (“Issues not briefed on appeal are considered abandoned,

and we do not address arguments raised for the first time in a reply brief.”).

                                 II. CONCLUSION

       For the foregoing reasons, we affirm.

       AFFIRMED.




                                          6